DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
ART REJECTION:
Claim Rejections - 35 USC § 103
Claims 1,4-11,14-19, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al(USPGPUB 2016/0351048) in view of Cooperrider et al(USPGPUB 2012/0143383).
  -- In considering claim 1, the claimed subject matter that is met by Thompson et al(Thompson) includes:
	1) the system to provide an interface between a user device and a traffic control system is met by the cloud based traffic monitoring system, as seen in figures 2(a)-4(b);
	2) the monitor configured to collect sensor data from at least one sensor implemented in one or more components of a traffic control system, the sensor data comprising at least a status of the traffic control system is met by the traffic control cabinets(12) located at each of a number of traffic intersections(14);
	3) the monitor configured to transmit over a network to a server at least the status of the traffic control system is met by the application 
	4) the server configured to receive over the network at least the status from the traffic control system is met by the traffic operations center(16) which monitors and controls the traffic network(10)(see: sec[0047]); 
	5) the traffic control system includes a traffic controller and signals located in proximity to intersection is met by the controller(30) included in each of the cabinets(12), which controls one or more traffic lights (20) for controlling traffic at the intersections(14)(see: sec[0047; 0049]).
	6) the server configured to analyze at least the status from the traffic control system is met by the traffic operations system(16) receiving data and reports from the traffic cabinet, and processing the reports so that the data can be used by a user(see: sec[202]); 
	7) the server further configured to transmit over a network to a user device an analysis of at least the status from the traffic control system is met by the processed data by the traffic operations system(16), to be used by a user(see: sec[0202]), and wherein alert notifications to the user interface is completed remotely from the traffic operations system is performed using cloud based traffic management software(see: sec[0166]); 
	8) the signals comprising at least one of the following: traffic lights……….and cyclist crossing lights is met by the traffic lights(20).
	- Thompson does not teach:
	1) the at least one sensor comprising at least one of the following: a voltage sensor measuring a voltage in the traffic control system……….measuring a temperature in the traffic control system.
	Although Thompson does not specify specific sensors, Thompson does teach that each cabinet(12) includes detectors(54) and monitoring units(50)(see: sec[0049]).  This implies that Thompson intends for the cabinets to sense or detect various parameters.  Use of remotely monitored units, which monitor specific parameters such as voltage and temperature is well known.  
	 In related art, Cooperrider et al(Cooperrider) teaches a mesh network monitoring system, in which controllers monitors battery health and temperature as part of the monitored parameters of lighting fixtures for traffic lights in the network(see: Cooperrider, sec[0105]).  Since the use of monitoring temperature for lights in a traffic control system is well known, as taught by Cooperrider, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the controllers which monitor battery health and temperature of Cooperrider, into the detectors and monitoring units of Thompson, since this would have helped ensure proper operation, and maintenance of the units within the system.   
  -- Claim 4 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the monitor comprising a transceiver and a processor is met by the wireless network interface within the API(22) included within each cabinet device(12) and as well, the IP devices(38) which allows software to monitor unit diagnostics(see: Thompson, sec[0050]).
	- Thompson does not teach:
	1) the monitor being configured to check the sensor data against stored thresholds
	3) the monitor configured to enter an alert, alarm condition, and/or alarm state when a threshold condition.
	Use of stored thresholds and alerts based on threshold conditions is well known.  Cooperridder teaches the use of setting threshold values for devices, and causing alerts based on events that exceed the threshold(see: Cooperrider, secs[0341; 0504-0505]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the threshold setting capabilities of Cooperrider, into the devices of Thompson, since this would have enhanced the system by allowing more definitive customization of the system to meet a user’s needs.
  -- Claim 5 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the server configured to transmit map based information over the network to the user device that graphically illustrates the analysis of at least the status from the traffic control system is met by the user device being connected to the network(10), and being provided with information such as active alerts and alert history summary, a seen in figure 12(see: Thompson, figure12, sec[0207]);
	2) the user device being configured to exchange data, provide information, provide control, provide commands, and obtain status from the server is met by the user being enabled to select a “manage alerts” option(see: Thompson, sec[0207]).
  -- Claim 6 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the server configured to transmit an information report over a network to the user device that provides analysis of at least the status from the traffic control system is met by the traffic network(10) such that a user may access information pertaining to connected intersections and all status and alerts related to the monitored locations within the system(see: Thompson, sec[0207]);
	2) the status from the traffic control system comprising failure of lamps or LED assemblies of the signals would have been included in the alert history summary that would have been listed in the reports provided to the user, based on tabs that are accessible to users, which enable a user to visualize the “health” of any of the intersections(14) monitored within the traffic network(10)(see: sec [0208]), and wherein the failures included any of various failures, such as power outages, flashing red signals, etc(see: Thompson, sec[0209]).
  -- Claim 7 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the server configured to receive over a network from the traffic control system, information from the traffic control system, and the status from the traffic control system is met by the traffic operations system(16) receiving data and reports from the traffic cabinets(12), as discussed in claim 1 above.
  -- Claim 8 recites subject matter that is met as discussed in claim 1 above, as well as:	
	1) the plurality of monitors, each of the plurality of monitors configured to collect sensor data from at least one sensor implemented in on or more components of a respective on of a plurality of traffic control systems is met by the plurality of cabinets(12) associated with various intersections(14) within the network(10);
	2) the server configured to receive and parse the sensor data from each of the plurality of monitors is met by the traffic operations system(16), which includes application programming interface(API(22), for communicating with the 
	3) the server being configured to store the sensor data from each of the plurality of monitors is met by the data being stored by the operations system(16), so as to be reported once it is processed and stored(108)(see: Thompson, sec[0202]);
	4) the server configured to process alerts from each of the plurality of monitors is met by the operations center providing reports of the various monitored data in the system, and provided to users of the system, as seen in figures 12-28.
  -- Claim 9 recites subject matter that is met as discussed in claim 1 above.
  -- Claim 10 recites subject matter that is met as discussed in claim 1 above.
  -- Claim 11 recites essentially the same subject matter as that of claim 1, and therefore, is met for the reasons as discussed in the rejection of claim 1 above.
  -- Claim 14 depends from claim 11, and recites essentially the same subject matter as that of claim 4.  Therefore, claim 14 is met for the reasons as discussed in the rejection of claims 4 and 11 above.
  -- Claim 15 depends from claim 11, and recites essentially the same subject matter as that of claim 5.  Therefore, claim 15 is met for the reasons as discussed in the rejection of claims 5 and 11 above.
  -- Claim 16 depends from claim 11, and recites essentially the same subject matter as that of claim 6.  Therefore, claim 15 is met for the reasons as discussed in the rejection of claims 6 and 11 above.  
-- Claim 17 depends from claim 11, and recites essentially the same subject matter as that of claim 7.  Therefore, claim 15 is met for the reasons as discussed in the rejection of claims 7 and 11 above.
  -- Claim 18 depends from claim 11, and recites essentially the same subject matter as that of claim 8.  Therefore, claim 15 is met for the reasons as discussed in the rejection of claims 8 and 11 above.
  -- Claim 19 depends from claim 11, and recites essentially the same subject matter as that of claim 9.  Therefore, claim 15 is met for the reasons as discussed in the rejection of claims 9 and 11 above.
  -- Claim 25 recites essentially the same subject matter as that of claims 1,4, and 5, and therefore, is met for the reasons as discussed in the rejections of claims 1, 4, and 5 above.
Claims 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al(Thompson) in view of Cooperrider et al(Cooperrider) as applied to claims 1 and 11 above, respectively, and further in view of Examiner’s statement of Official Notice.
  -- Claims 21 and 22 recite subject matter that is met by Thompson in view of Cooperrider, as discussed in claim 1 above, except for:
	1) the monitor configured for direct measurement of utility single or three-phase voltage current, and power(claims 21 and 22)
	2) the monitor configured to package the sensor data from the at least one sensor implemented in the one or more components of the traffic control system and the direct measurement of utility single or three-phase voltage, current, and power for streaming to the server(claim 21);
	3) the monitor configured to apply thresholds to the direct measurement of utility single or three-phase voltage, current, and power and/or the sensor data from the at least one sensor implemented in the one or more components of the traffic control system and send alerts to the server(claim 22).  
	Thompson in view of Cooperrider does teach monitoring electrical parameters of the cabinets(12) so as to determine fault or reporting of data to an operations center(16). Although Thompson in view of Cooperrider do not specify the specific parameters that are monitored, the examiner takes Official Notice, that in the traffic device monitoring art, use of sensors and devices for direct measurement of utility single or three-phase voltage current, and power is well known.  
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate sensors for monitoring direct measurement of utility single or three phase voltage current and power, into the sensors(52) of Thompson, since this would have provided a valuable parameter to monitor so as to ensure the proper operation of the cabinets, thereby avoiding unnecessary failure or malfunction of the units.  Furthermore, upon incorporation of these monitors into the system of Thompson in view of Cooperrider, it would have been obvious that the thresholds would have been applied, and that this data would have been packaged such that alerts would have been sent to the server, in the same manner as discussed with regards to other data that is provided to the operations center(16), so as to be processed and reported.  
-- Claim 23 depends from claim 11, and recites essentially the same subject matter as that of claim 21.  Therefore, claim 23 is met for the reasons as discussed in the rejection of claims 11 and 21 above.
  -- Claim 24 depends from claim 11, and recites essentially the same subject matter as that of claim 22.  Therefore, claim 24 is met for the reasons as discussed in the rejection of claims 11 and 22 above.
REMARKS:
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,4-11,14-19, and 21-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959.  The examiner can normally be reached on 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DARYL C POPE/Primary Examiner, Art Unit 2687